Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on August 16, 2019. 
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Objections
Claims 4 and 15 are objected to because of the following informality: 
“the edge” should be --an edge--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3, 5-14, and 16-19 are rejected under AIA  35 U.S.C. 102(a)(2) as 
being anticipated by Cerini et al. (U.S. Publication No. 2020/0382876; hereinafter “Cerini”).
Regarding claim 1, Cerini discloses a microelectromechanical (MEMS) device comprising: 
a substrate (Fig. 3A, 14); 
a hybrid active structure (Fig. 3A, 16/19/25-26 in combination) disposed over (Fig. 3A) the substrate (Fig. 3A, 14), wherein the hybrid active structure (Fig. 3A, 16/19/25-26 in combination) comprises: 
an anchor region (Fig. 3A, 16; [0059]) comprising at least a segment of a piezoelectric stack portion (Fig. 3A, 19), wherein the piezoelectric stack portion (Fig. 3A, 19) comprises a first electrode layer (Fig. 3A, 19c), a piezoelectric layer (Fig. 3A, 19d) over the first electrode layer (Fig. 3A, 19c), and a second electrode layer (Fig. 3A, 19e) over the piezoelectric layer (Fig. 3A, 19d); wherein the hybrid active structure (Fig. 3A, 16/19/25-26 in combination) is connected (Fig. 3A) to the substrate (Fig. 3A, 14) at least at the anchor region (Fig. 3A, 16/19 in combination; [0059]); 
a free region (Fig. 3A, region of 19a/26 in combination between 19 on left and right) comprising at least a segment of a mechanical portion (Fig. 3A, 19a/26 in combination); and 
wherein the piezoelectric stack portion (Fig. 3A, 19) overlaps (Fig. 3A) the mechanical portion (Fig. 3A, 19a/26 in combination) at edges (Fig. 3A, edges of 19) of the piezoelectric stack portion (Fig. 3A, 19).  
Regarding claim 2, Cerini discloses the MEMS device of claim 1, wherein the piezoelectric stack portion (Fig. 3A, 19) further comprises a seed piezoelectric layer (Fig. 3A, 19a) disposed under (Fig. 3A) the first electrode layer (Fig. 3A, 19c), wherein the seed piezoelectric layer (Fig. 3A, 19b) contacts (Fig. 3A) the mechanical portion (Fig. 3A, 19a/26 in combination).  
Regarding claim 3, Cerini discloses the MEMS device of claim 1, wherein the first electrode layer (Fig. 3A, 19c) contacts (Fig. 3A; [0043]) the mechanical portion (Fig. 3A, 19a/26 in combination).  
Regarding claim 5, Cerini discloses the MEMS device of claim 1, wherein the hybrid active structure (Fig. 3A, 16/19/25-26 in combination) is a cantilevered beam (Fig. 3A, 26), wherein the mechanical portion (Fig. 3A, 19a/26 in combination) forms a free end (Fig. 3A, free end of 26) of the cantilevered beam (Fig. 3A, 26).  
Regarding claim 6, Cerini discloses the MEMS device of claim 1, wherein the hybrid active structure (Fig. 3A, 16/19/25-26 in combination) is a cantilevered beam (Fig. 3A, 26), and the piezoelectric stack portion (Fig. 3A, 19) comprises 
a first piezoelectric stack portion (Fig. 3A, 19 on the left side) and a second piezoelectric stack portion (Fig. 3A, 19 on the right side) respectively connected (Fig. 3A) to the substrate (Fig. 3A, 14), 
wherein at least a segment (Fig. 3A, portion of 26 between 19 on left and right) of the mechanical portion (Fig. 3A, 19a/26 in combination) is disposed in between (Fig. 3A) the first piezoelectric stack portion (Fig. 3A, 19 on the left side) and the second piezoelectric stack portion (Fig. 3A, 19 on the right side).  
Regarding claim 7, Cerini discloses the MEMS device of claim 1, wherein the hybrid active structure (Fig. 3A, 16/19/25-26 in combination) is a membrane (Fig. 3A, 30B/32; [0038]), wherein the mechanical portion (Fig. 3A, 19a/26 in combination) forms (Fig. 3A) a center of the membrane (Fig. 3A, 15; [0037]).  
Regarding claim 8, Cerini discloses the MEMS device of claim 7, wherein the hybrid active structure (Fig. 3A, 16/19/25-26 in combination) forms (Fig. 3A) a diaphragm (Fig. 3A; [0064]) of an acoustic sensor (Fig. 3A; [0023]).  
Regarding claim 9, Cerini discloses the MEMS device of claim 7, wherein the piezoelectric stack portion (Fig. 3A, 19) surrounds (Fig. 3A) the mechanical portion (Fig. 3A, 19a/26 in combination).  
Regarding claim 10, Cerini discloses the MEMS device of claim 1, wherein the anchor region (Fig. 3A, 16/19 in combination; [0059]) further comprises 
via contacts (Fig. 3A; [0043]) disposed through the piezoelectric stack portion (Fig. 3A, 19), wherein the via contacts (Fig. 3A; [0043]) electrically connect (Fig. 3A; [0043]) the first electrode layer (Fig. 3A, 19c) and the second electrode layer (Fig. 3A, 19e).  
Regarding claim 11, Cerini discloses the MEMS device of claim 1, further comprising a cavity (Fig. 3A, cavity between 14 on left and right) arranged under (Fig. 3A ) the hybrid active structure (Fig. 3A, 16/19/25-26 in combination).  
Regarding claim 12, Cerini discloses a method of forming a MEMS device, comprising: 
providing a substrate (Fig. 3A, 14); and 
arranging (Fig. 3A ) a hybrid active structure (Fig. 3A, 16/19/25-26 in combination) over the substrate (Fig. 3A, 14), wherein the hybrid active structure (Fig. 3A, 16/19/25-26 in combination) comprises: 
an anchor region (Fig. 3A, 16/19 in combination; [0059]) comprising at least a segment of a piezoelectric stack portion (Fig. 3A, 19), wherein the piezoelectric stack portion (Fig. 3A, 19) comprises a first electrode layer (Fig. 3A, 19c), a piezoelectric layer (Fig. 3A, 19d) over (Fig. 3A ) the first electrode layer (Fig. 3A, 19c), and a second electrode layer (Fig. 3A, 19e) over (Fig. 3A) the piezoelectric layer (Fig. 3A, 19d); 
a free region (Fig. 3A, region between 19 on left and right) comprising at least a segment of a mechanical portion (Fig. 3A, 19a/26 in combination); and 
wherein the piezoelectric stack portion (Fig. 3A, 19) overlaps (Fig. 3A) the mechanical portion (Fig. 3A, 19a/26 in combination) at edges (Fig. 3A, edges of 19) of the piezoelectric stack portion (Fig. 3A, 19).  
Regarding claim 13, Cerini discloses the method of claim 12, wherein the piezoelectric stack portion (Fig. 3A, 19) further comprises a seed piezoelectric layer (Fig. 3A, 19b) arranged under (Fig. 3A) the first electrode layer (Fig. 3A, 19c), wherein the seed piezoelectric layer (Fig. 3A, 19b) contacts (Fig. 3A) the mechanical portion (Fig. 3A, 19a/26 in combination).  
Regarding claim 14, Cerini discloses the method of claim 12, wherein the first electrode layer (Fig. 3A, 19c) contacts (Fig. 3A; [0043]) the mechanical portion (Fig. 3A, 19a/26 in combination).  
Regarding claim 16, Cerini discloses the method of claim 12, wherein the hybrid active structure (Fig. 3A, 16/19/25-26 in combination) is a cantilevered beam (Fig. 3A, 26), wherein the mechanical portion (Fig. 3A, 19a/26 in combination) forms a free end (Fig. 3A, free end of 26) of the cantilevered beam (Fig. 3A, 26).  
Regarding claim 17, Cerini discloses the method of claim 12, 
wherein the hybrid active structure (Fig. 3A, 16/19/25-26 in combination) is a cantilevered beam (Fig. 3A, 26), and 
the piezoelectric stack portion (Fig. 3A, 19) comprises a first piezoelectric stack portion (Fig. 3A, 19 on the left side) and a second piezoelectric stack portion (Fig. 3A, 19 on the right side) respectively connected (Fig. 3A) to the substrate (Fig. 3A, 14), 
wherein at least a segment (Fig. 3A, portion of 26 between 19 on left and right) of the mechanical portion (Fig. 3A, 19a/26 in combination) is disposed in between (Fig. 3A) the first piezoelectric stack portion (Fig. 3A, 19 on the left side) and the second piezoelectric stack portion (Fig. 3A, 19 on the right side).  
Regarding claim 18, Cerini discloses the method of claim 12, wherein the hybrid active structure (Fig. 3A, 16/19/25-26 in combination) is a membrane (Fig. 3A, 30B/32; [0038]), wherein the mechanical portion (Fig. 3A, 19a/26 in combination) forms (Fig. 3A) a center of the membrane (Fig. 3A, 15; [0037]).  
Regarding claim 19, Cerini discloses the method of claim 12, further comprising forming (Fig. 3A; [0043]) via contacts (Fig. 3A; [0043]) in the anchor region (Fig. 3A, 16/19 in combination; [0059]), wherein the via contacts (Fig. 3A; [0043]) electrically connect (Fig. 3A; [0043]) the first electrode layer (Fig. 3A, 19c) and the second electrode layer (Fig. 3A, 19e) of the piezoelectric stack portion (Fig. 3A, 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable 
over Cerini in view of Hajati et al. (U.S. Publication No. 2015/0097468; hereinafter “Hajati”).
Regarding claim 4, Cerini teaches the MEMS device of claim 1, wherein the edge (Fig. 3A, edge of 19a/26 in combination) of the mechanical portion (Fig. 3A, 19a/26 in combination) in an overlap region (Fig. 3A, region of overlap between 19a/26 in combination and 19) with the piezoelectric stack portion (Fig. 3A, 19) of the hybrid active structure (Fig. 3A, 16/19/25-26 in combination) has a substantially flat portion (Fig. 3A, flat portion of edge of 19a/26 in combination) with a substantially flat profile (Fig. 3A).  Cerini does not teach the edge of the mechanical portion has a sloped portion with an angled profile and a substantially flat portion with a substantially flat profile.
Hajati, however, does teach the edge (Fig. 5A, edge of 514) of the mechanical portion (Fig. 5A, 514) has a sloped portion (Fig. 5A, sloped portion of 514) with an angled profile (Fig. 5A, angled profile of 514) and a substantially flat portion (Fig. 5A, flat portion of 514) with a substantially flat profile (Fig. 5A, flat profile of 514).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cerini to include the features of Hajati because it would provide a MEMS switchable transducer array thereby enabling multi-mode array operation with a minimal increase in the complexity of device interconnection.
Regarding claim 15, Cerini discloses the method of claim 12, wherein the edge (Fig. 3A, edge of 19a/26 in combination) of the mechanical portion (Fig. 3A, 19a/26 in combination) in an overlap region (Fig. 3A, region of overlap between 19a/26 in combination and 19) with the piezoelectric stack portion (Fig. 3A, 19) of the hybrid active structure (Fig. 3A, 16/19/25-26 in combination) has a substantially flat portion (Fig. 3A, flat portion of edge of 19a/26 in combination) with a substantially flat profile (Fig. 3A).  Cerini does not teach the edge of the mechanical portion has a sloped portion with an angled profile and a substantially flat portion with a substantially flat profile.
Hajati, however, does teach the edge (Fig. 5A, edge of 514) of the mechanical portion (Fig. 5A, 514) has a sloped portion (Fig. 5A, sloped portion of 514) with an angled profile (Fig. 5A, angled profile of 514) and a substantially flat portion (Fig. 5A, flat portion of 514) with a substantially flat profile (Fig. 5A, flat profile of 514).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cerini to include the features of Hajati because it would provide a MEMS switchable transducer array thereby enabling multi-mode array operation with a minimal increase in the complexity of device interconnection.

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837